[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
George Burks was convicted of robbery and he appeals. Affirmed.
The transcript in this case presents no bill of exceptions. The record proper shows an indictment, a finding of guilty, and a judgment and sentence of the court sentencing the defendant to imprisonment in the penitentiary for 10 years for robbery. The record shows that the defendant was indicted for a capital offense and does not show an order setting the case specially for trial and an order for a special venire; and while such orders, under provisions of section 7264 of the Code of 1907, were necessary to be shown to sustain a judgment of conviction (Harper v. State, 13 Ala. App. 47, 69 So. 302), it is no longer necessary — in fact, is not proper — that these orders should be shown by the record, unless some question was raised thereon before the trial court, since the act amendatory of section 6256 of the Code of 1907, adopted September 22, 1915. See Acts 1915, pp. 708, 709. The record is in due form and presents no reversible error.
Affirmed. *Page 460